Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Erin Dalton,
(OI File No. H-12-4-40482-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-543
Decision No. CR2922

Date: September 11, 2013

DECISION

This matter is before me in review of the Inspector General’s (I.G.’s) determination to
exclude Petitioner pro se Erin Dalton from participation in Medicare, Medicaid, and all
other federal health care programs for a period of five years. The I.G.’s determination to
exclude Petitioner is based on the terms of section 1128(a)(4) of the Social Security Act
(Act), 42 U.S.C. § 1320a-7(a)(4). As I explain below, the facts of this case require the
imposition of a mandatory five-year exclusion. Accordingly, I grant the I.G.’s Motion
for Summary Disposition.

I. PROCEDURAL BACKGROUND

Erin Dalton, Petitioner pro se, was licensed by the Commonwealth of Pennsylvania as a
registered nurse in 2004. She was employed in that capacity during 2010 at the Crozer-
Chester Medical Center in Upland, Pennsylvania.

In April 2010, Petitioner attempted to use a forged prescription, naming herself as the
patient and purportedly signed by a physician at that facility, to obtain a supply of
schedule II controlled substance painkillers. Her effort was unsuccessful: the pharmacy
2

where she attempted to fill the prescription recognized it as fraudulent, and multiple
criminal charges were soon filed against her. 1.G. Exs. 3,4. Those charges were
resolved in a plea agreement Petitioner and her counsel reached with prosecutors, and on
March 29, 2011, in the Court of Common Pleas of Delaware County, Pennsylvania,
Petitioner pleaded nolo contendere to the felony offense of attempting to obtain a
controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge, in
violation of 18 PA. CONS. STAT. § 901(a). IG. Exs. 2, 5. When she returned to the
Court of Common Pleas on June 14, 2011, she was sentenced to a three-year term of
probation and was required to pay certain fees, costs, and assessments.

As required by the terms of section 1128(a) of the Act, 42 U.S.C. § 1320a-7(a), the I.G.
began the process of excluding Petitioner from participation in Medicare, Medicaid, and
all other federal health care programs. On January 31, 2013, the I.G. notified Petitioner
that she was to be excluded for a period of five years pursuant to section 1128(a)(4). LG.
Ex. 1.

Acting pro se, Petitioner timely sought review of the L.G.’s action on March 16, 2013. I
convened a telephonic prehearing conference on April 15, 2013, pursuant to 42 C.F.R.

§ 1005.6. Its results and the actions taken during the conference are set out in my Order
of that date, by which a schedule for the filing of the I.G.’s Motion and the parties’ briefs
on the merits of that Motion was established. That schedule was amended by my Order
of June 20, 2013. The cycle of briefing closed for purposes of 42 C.F.R. § 1005.20(c) on
August 29, 2013.

The evidentiary record on which I decide the issues before me contains 12 exhibits. The
1.G. proffered seven exhibits marked I.G. Exhibits 1-7 (I.G. Exs. 1-7). Petitioner has
proffered four exhibits marked Petitioner’s Exhibits 1-4 (P. Exs. 1-4). I have admitted all
proffered exhibits as marked, and I have sua sponte admitted a copy of the criminal
docket sheet reflecting the complete course of the proceedings against Petitioner as ALJ
Exhibit 1 (ALJ Ex. 1). This docket sheet was attached to Petitioner’s request for hearing,
but not proffered by her as an exhibit; I have admitted it because it is particularly helpful
in understanding the course of the proceedings in the Court of Common Pleas.

II. ISSUES

The issues before me are limited to those listed at 42 C.F.R. § 1001.2007(a)(1). In the
specific context of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs pursuant
to section 1128(a)(4) of the Act; and

2. Whether the five-year term of the exclusion is unreasonable.

The applicable authorities require that both issues be resolved in favor of the LG.’s
position. Section 1128(a)(4) of the Act mandates Petitioner’s exclusion since her
predicate conviction has been established. A five-year term of exclusion is the minimum
period of exclusion established by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-
7(c)(3)(B), and is therefore reasonable as a matter of law.

HI. CONTROLLING STATUTES AND REGULATIONS

Section 1128(a)(4) of the Act, 42 U.S.C. § 1320a-7(a)(4), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “(a)ny individual or entity that has been convicted . . . under Federal or State
law, of a criminal offense consisting of a felony relating to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance.” The terms of section
1128(a)(4) are restated somewhat more broadly in regulatory language at 42 C.F.R.

§ 1001.101(d).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal, State, or local court,”
Act § 1128(i)(1); “when there has been a finding of guilt against the individual .. . by a
Federal, State, or local court,” Act § 1128(i)(2); “when a plea of guilty or nolo contendere
by the individual . . . has been accepted by a Federal, State, or local court,” Act

§ 1128(4)(3); or “when the individual . . . has entered into participation in a first offender,
deferred adjudication, or other arrangement or program where judgment of conviction has
been withheld.” Act § 1128(i)(4). These definitions are repeated in slightly different
language at 42 C.F.R. § 1001.2.

An exclusion based in section 1128(a)(4) is mandatory and the I.G. must impose it for a
minimum term of five years. Act § 1128(c)(3)(B), 42 U.S.C. § 1320a-7(c)(3)(B).

IV. FINDINGS AND CONCLUSIONS

I find and conclude as follows:

1. On March 29, 2011, in the Court of Common Pleas of Delaware County,
Pennsylvania, Petitioner Erin Dalton pleaded nolo contendere to the felony offense of

attempting to obtain a controlled substance by misrepresentation, fraud, forgery,
deception, or subterfuge, in violation of 18 PA. CONS. STAT. § 901 (a). LG. Exs. 2, 5.
4

2. Petitioner was sentenced in the Court of Common Pleas on June 14, 2011, and was
placed on a three-year term of probation. She was also required to pay certain fees, costs,
and assessments. I.G. Ex. 2, at 1.

3. The Court of Common Pleas’ acceptance of Petitioner’s nolo contendere plea
constitutes a “conviction” within the meaning of section 1128(a)(4) and 1128(i)(3) of the
Act, and 42 C.F.R. § 1001.2.

4. Petitioner was “convicted” within the meaning of section 1128(a)(4) and 1128(i)(4) of
the Act, and 42 C.F.R. § 1001.2.

5. A nexus and a common-sense connection exist between the felony offense of which
Petitioner was convicted, as noted above in Findings 1, 2, 3, and 4 and the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance. IG. Exs.
3, 4; Berton Siegel, D.O., DAB No. 1467 (1994).

6. Petitioner’s conviction constitutes a basis for the I.G.’s exclusion of Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs. Act
§ 1128(a)(4), 42 U.S.C. § 1320a-7(a)(4).

7. The five-year period of Petitioner’s exclusion is the mandatory minimum period
provided by law, and is therefore not unreasonable. Act § 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(a) and 1001.2007(a)(2).

8. There are no disputed issues of material fact and summary disposition is appropriate in
this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma Walley, DAB No.
1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. DISCUSSION

The four essential elements necessary to support an exclusion based on section
1128(a)(4) of the Act are: (1) the individual to be excluded must have been convicted of
a criminal offense; (2) the criminal offense must have been a felony; (3) the felony
conviction must have been for conduct relating to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance; and (4) the felonious conduct must
have occurred after August 21, 1996. Thomas Edward Musial, DAB No. 1991 (2005);
Russell A. Johnson, DAB CR1378 (2005); Gerald A. Levitt, D.D.S., DAB CR1272
(2005); Robert C. Richards, DAB CR1235 (2004).
5

Petitioner denied the first element at the outset of this appeal: in her pro se hearing
request of March 16, 2013, she asserted that the criminal proceedings did not result in her
“conviction.” She claimed then that upon the offer and acceptance of her nolo
contendere plea, the trial judge placed her on supervised probation and withheld final
adjudication of guilt and imposition of sentence. Petitioner claims that her “conviction”
will be expunged at the end of the period of probation. Although she has not renewed
that argument in her briefing, her pro se status requires that I address it here.

I have been unable to find any reference to such a resolution of Petitioner’s case in the
Court of Common Pleas’ records before me. 1.G. Exs. 2-5; ALJ Ex. 1. But the important
point for this discussion is that even if Petitioner’s description of the resolution of the
proceedings against her is perfectly accurate, and even if the charges to which she
pleaded nolo contendere have been or will eventually be dismissed, those proceedings
would still constitute a “conviction” within the precise terms of section 1128(i)(4) of the
Act, which declares that a conviction has occurred “when the individual . . . has entered
into participation in a first offender, deferred adjudication, or other arrangement or
program where judgment of conviction has been withheld.” Similar regulatory language
appears at 42 C.F.R. § 1001.2, and both statute and regulation have been applied by the
Departmental Appeals Board (Board) in rejecting arguments similar to Petitioner’s. Ellen
L. Morand, DAB No. 2436 (2012); Henry L. Gupton, DAB No. 2058 (2007), aff'd sub
nom Gupton v. Leavitt, 575 F. Supp. 2d 874 (E.D. Tenn. 2008); Carolyn Westin, DAB
No. 1381 (1993), aff'd sub nom Westin v. Shalala, 845 F. Supp. 1446 (D. Kan. 1994).

Moreover, the I.G. correctly points out that the trial court’s acceptance of Petitioner’s
nolo contendere plea represents a second, independent, and entirely sufficient basis for
regarding the proceedings in the Court of Common Pleas as culminating in Petitioner’s
“conviction.” That is, the I.G. points out that whatever the effect of a deferred or
withheld adjudication of Petitioner’s guilt might be, her nolo contendere plea
incontestably was tendered, and just as incontestably was accepted by the trial court. It is
patent that unless and until the trial court accepted Petitioner’s nolo contendere plea, the
process represented by the trial court’s imposition of sentence and penalty on June 14,
2011 (ALJ Ex. 1, at 1, 3, 6, 8) simply could not have begun. Douglas L. Reece, D.O.,
DAB CR305 (1994); Robert W. Emfinger, R.Ph., DAB CR92 (1990). Because
Petitioner’s plea of nolo contendere was accepted by the trial court, the acceptance of that
plea constitutes a “conviction” within the meaning of sections 1128(a)(4) and 1128(4)(3)
of the Act, and 42 C.F.R. § 1001.2, and does so independently of the basis provided by
section 1128(i)(4) of the Act.

The second, third, and fourth of the four essential elements in a section 1128(a)(4)
exclusion are proven here without serious argument. Records of the Court of Common
Pleas show conclusively that the criminal proceedings against Petitioner began with the
6

events of April 2010, in which she attempted to use a forged prescription to obtain a
supply of schedule II controlled substance painkillers. .G. Exs. 3, 4. The charges
immediately filed against Petitioner included both felonies and misdemeanors, but all
were related to her use of the forged prescription for the controlled substance drug. I.G.
Exs. 2, 3, 4, 5; ALJ Ex. 1. The Criminal Information to which Petitioner pleaded guilty is
inked to her attempt by the date of the offense it charges, by the Criminal Complaint first
filed in the prosecution, and by the transcript of her Preliminary Hearing in the Court of
Common Pleas on October 13, 2010. I.G. Exs. 3, 4,5. The classification of the crime to
which Petitioner pleaded nolo contendere as a felony is established by the Court of
Common Pleas’ judgment and sentencing records. I.G. Ex. 2, at 1, 4. The nexus of
Petitioner’s admitted felony offense to the “unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance” as required by section 1128(a)(4) of
the Act, and the crime’s having occurred after 1996, are fully established on the record
before me.

Petitioner’s hearing request raised another issue not further elaborated in her briefing.

She complained that a substantial period elapsed between the conclusion of the criminal
case in June 2011 and the L.G.’s final action of January 2013 in determining to exclude

er from the protected programs. Petitioner’s complaint may be reasonable as a matter of
fairness, for significant consequences may flow from the I.G.’s delay in beginning the
exclusion process. The I.G.’s unexplained delay in this case is approximately 18 months.
When seen against the period of exclusion that the I.G. seeks to impose — five years —
the delay obviously amounts to a significant de facto enhancement of that period. My
views on this issue in general have not changed since Stephen Michael Cook, M.D., DAB
CR1234 (2004), and have been restated in Abelardo Lecompte-Torrez, DAB CR2379, at
7 (2011); Marilyn June McCullough, DAB CR1931, at 6 (2009); Vivienne Esty-Fenton,
DAB CR1931, at 11 (2009); Kimberly Mazzeo, DAB CR1591, at 5 (2007); and Dana
William White, DAB CR1495 (2006). So far, the effort to set rational limits on I.G.
delays — or to discover the justifications for them — has not been pressed before an
Article III court with vigor and tenacity sufficient to affect the law of this forum. Randall
Dean Hopp, DAB No. 2166 (2008); Kailash C. Singhvi, M.D., DAB No. 2138 (2007).
And so, at least for now, the timing of the I.G.’s decision to begin the exclusion process
remains entirely beyond review by the Board or any Administrative law Judge (ALJ) of

7

this forum. Randall Dean Hopp, DAB No. 2166; Kailash C. Singhvi, M.D., DAB No.
2138; Kevin J. Bowers, DAB No. 2143 (2008); Lisa Alice Gantt, DAB No. 2065 (2007);
Thomas Edward, DAB No. 1991; Douglas Schram, R.Ph., DAB No. 1372 (1992); David
D. DeFries, D.C., DAB No. 1317 (1992); Richard G. Philips, D.P.M., DAB No. 1279
(1991); Samuel W. Chang, M.D., DAB No. 1198 (1990).!

Petitioner’s Answer Brief raises a number of arguments based on her successful treatment
for the substance abuse that led to her conviction, on the Pennsylvania State Board of
Nursing’s approval of her return to nursing work, on her unblemished record as a
caregiver up to the time of her conviction, and on the expanding need for nurses in the
future. P. Exs. 1-4. These are all significant points in a social context, and I intend no
slight to Petitioner’s successful efforts to address her problems, nor to her dedication to
er chosen profession. But the operation of section 1128(a)(4) is mandatory: neither the
1.G. nor I can act on Petitioner’s arguments and avoid the statute’s terms. Charice D.
Curtis, DAB No. 2430, at 6 (2011). Neither the I.G. nor I can exercise the slightest
discretion: the law requires Petitioner’s exclusion once the essential elements have been
proven, as they have here. The waiver provisions of section 1128(c)(3)(B), 42 U.S.C.

§ 1320a-7(c)(3)(B), apply only when certain well-defined and strictly-limited
administrative requirements have been met, and none of them have been met here.”

' Although the I.G. may exercise no discretion whatsoever in determining whether to
impose the exclusion sanction under section 1128(a) of the Act, he continues to enjoy
absolutely unfettered latitude in deciding when to impose the sanction. The LG.’s
unexplained delay in this case is approximately 18 months, and, as I have noted, has at
least the potential for significant consequences. But the I.G.’s delay in this case pales
when measured against other unexplained delays given unremarked approval by the
Board. In Kailash C. Singhvi, M.D., DAB No. 2138, the Board acceded to the I.G.’s
delay of five years and four months. In Lisa Alice Gantt, DAB No. 2065, the Board
declared itself unable to question the I.G.’s delay of five years and 19 days. For what the
observation may be worth, it would appear that the range of I.G. delays has expanded
considerably since my review of them in Stephen Michael Cook, M.D., DAB CR1234,
and that it is now the Board itself whose nihil obstat is written on the very longest of
those delays. Given the Board’s present reading of the law, the LG.’s timing can be the
manifestation of random accident, purest whim, or cunningly-crafted design — and no
judge of this forum may so much as wonder which of those factors shaped the
determination, or why.

? Petitioner does not explicitly cite section 1128(c)(3)(B) as the basis for her waiver
request, but she does quote that section’s language with reference to an “essential
(continues on next page)
The five-year period of exclusion proposed in this case is the minimum required by
section 1128(c)(3)(B) of the Act. As a matter of law it is not unreasonable, and neither
the Board nor I can reduce it. 42 C.F.R. § 1001.2007(a)(2); Mark K. Mileski, DAB No.
1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002).

Petitioner appears here pro se, and I have been guided by the Board’s reminders that pro
se litigants should be offered “‘some extra measure of consideration” in developing their
records and their cases. Louis Mathews, DAB No. 1574 (1996); Edward J. Petrus, Jr.,
M.D., et al., DAB No. 1264 (1991). I have searched Petitioner’s pleadings for any
additional contentions that might raise a valid defense to the I.G.’s Motion, but have
found nothing that could be so construed.

Resolution of a case by summary disposition is particularly apt when settled law can be
applied to undisputed material facts. Michael J. Rosen, M.D., DAB No. 2096; Thelma
Walley, DAB No. 1367. Summary disposition is authorized by the terms of 42 C.F.R.

§ 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in applying that
regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material facts in this case
are both undisputed and unambiguous. They support summary disposition as a matter of
settled law. This Decision issues accordingly.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Erin Dalton from participation
in Medicare, Medicaid, and all other federal health care programs for a period of five
years, pursuant to the terms of section 1128(a)(4) of the Act, is SUSTAINED.

/s/
Richard J. Smith
Administrative Law Judge

specialized service” in making her point, and so I conclude that she relies on that
section’s terms.
